        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 1 of 43



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   MARK J. WENKER
     Assistant U.S. Attorney
 4   Arizona State Bar No. 018187
     Two Renaissance Square
 5   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone: (602) 514-7500
     mark.wenker@usdoj.gov
 7   Attorneys for Plaintiff
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF ARIZONA
10
       United States of America,
11                                                      VERIFIED COMPLAINT FOR
                         Plaintiff,                     FORFEITURE IN REM
12     v.
13     Twenty-one firearms, one partial firearm,
       and a large amount of ammunition and
14     magazines of various caliber,
15                        Defendant In Rem.
16
             Plaintiff United States of America brings this Complaint and alleges as follows in
17
     accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules
18
     for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”):
19
                                      NATURE OF THE ACTION
20
             1.      This is a civil action in rem to forfeit property to the United States pursuant
21
     to 18 U.S.C. § 924(d) because the property was a firearm or ammunition involved in or
22
     used in a knowing violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession
23
     of a Firearm.
24
             2.      This is a civil action in rem to forfeit property to the United States pursuant
25
     to 18 U.S.C. § 924(d) because the property was a firearm or ammunition involved in or
26
     used in a knowing violation of 18 U.S.C. §§ 2 and 922(g)(1), Aiding and Abetting a
27
     Felon in Possession of a Firearm.
28
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 2 of 43



 1          3.     This is a civil action in rem to forfeit property to the United States pursuant

 2   to 18 U.S.C. §924(d) because the property was a firearm or ammunition involved in or

 3   used in a knowing violation of 18 U.S.C. § 922(g)(5), Alien in Possession of a Firearm.

 4          4.     This is a civil action in rem to forfeit property to the United States pursuant

 5   to 18 U.S.C. § 924(d) because the property was a firearm or ammunition involved in or

 6   used in a knowing violation of 18 U.S.C. §§ 2 and 922(g)(5), Aiding and Abetting an

 7   Alien in Possession of a Firearm.

 8          5.     Venue and jurisdiction in Arizona are based upon 21 U.S.C. § 881(j), and

 9   28 U.S.C. §§ 1355(b) and 1395 as acts and omissions occurred in the District of Arizona

10   that give rise to this forfeiture action. This Court has jurisdiction. 28 U.S.C. §§ 1345 and

11   1355, and 18 U.S.C. § 981(h).

12                                  THE DEFENDANT IN REM

13          6.     The defendant consists of the following property:

14                 1.     American Firearms .38 Special handgun, SN: 21146

15                 2.     Izhmash Saiga-12, 12 gauge shotgun, SN: H12400463;

16                 3.     Remington Gamemaster 760, 30-06 caliber rifle, SN: A6941560;

17                 4.     Century     Arms     C39V2,     7.62x39mm       caliber    rifle,   SN:

18                        C39V2A10596;

19                 5.     Izhmash Saiga, 7.62x39 caliber rifle, SN: H09182091;

20                 6.     Marlin 60, .22 caliber rifle, SN: 11173342;

21                 7.     PTR Inc. PTR-91, .308 caliber rifle, SN: AW8999;

22                 8.     Mossberg 12 gauge shotgun barrel, no serial number;

23                 9.     Rifle, no make, model, or serial number;

24                 10.    Iver Johnson Champion 12 gauge shotgun, SN: 70218A;

25                 11.    Ruger SR-762, 7.62x39 caliber rifle, SN: 561-12548;

26                 12.    Molot-Oruzhie Ltd VEPR, 7.62x54R caliber rifle, SN: 15VTP9040;

27                 13.    Zastava PAP M92PV, 7.62x39mm pistol, SN: M92PV019868;

28

                                                  2
        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 3 of 43



 1                 14.    Herbert Schmidt/Madison Import Corp .22 caliber revolver, SN:

 2                        110503;

 3                 15.    Smith & Wesson 686, .357 caliber revolver, SN: AAJ1862;

 4                 16.    High Standard DM-101, .22 caliber derringer pistol, SN: 2393209;

 5                 17.    Colt Lawman MK III, .357 caliber revolver, SN: 40189L;

 6                 18.    Martin Bascaran Martian Commercial, 6.35mm caliber pistol, SN:

 7                        13341;

 8                 19.    Taurus 85, .38 special revolver, SN: JG95037;

 9                 20.    Ruger MK III, .22 caliber pistol, SN: 270-98268;

10                 21.    Smith & Wesson SD40 VE, .40 caliber pistol, SN: HEY2062;

11                 22.    Taurus PT 24/7 Pro 9mm pistol, SN: TZE28160; and

12                 23.    Large amount of ammunition & magazines of various caliber,

13   (collectively the “defendant property”). The defendant property is currently in the custody

14   of the Federal Bureau of Investigation.

15                                       INTRODUCTION

16           7.    Because of a felony conviction in 2004, Timothy Jason Wells (“Wells”)

17   was prohibited from possessing firearms or ammunition. In 2017, however, Federal

18   Bureau of Investigation agents (“agents”) learned that Wells had made numerous claims

19   on Facebook that he personally owned firearms. Wells also shared a photograph on

20   Facebook of him holding a long gun in the garage at his residence.

21           8.    On July 18, 2017, agents executed a search warrant on Wells’ residence in

22   Kingman, Arizona. A loaded American Firearms .38 Special handgun, SN: 21146 (Item 1

23   above; the “handgun”), was found in Wells’ bedroom closet. Agents seized the handgun,

24   along with numerous other weapons, a partial weapon, ammunition, and magazines that

25   they also found in different locations throughout his house and garage, including in a gun

26   safe.

27           9.    Wells was charged in United States v. Timothy Jason Wells, United States

28   District Court, District of Arizona, CR 17-01114-PHX-DLR, with being a felon in

                                                  3
        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 4 of 43



 1   possession of the handgun. Wells pled guilty to being a felon in possession. On November

 2   27, 2018, the Court entered a Second Amended Judgment and Commitment, forfeited

 3   Wells’ rights to the defendant property, and sentenced him to 37 months in prison.

 4          10.    William Miller (“Miller”) filed a petition to the defendant property and

 5   contested forfeiture of the defendant property. No other third party filed a petition to the

 6   defendant property in Wells’ criminal case.

 7                                       BACKGROUND

 8   Felony Conviction of Wells in 2004

 9          11.    On March 17, 2004, Wells was convicted of three counts of felony

10   Unlawful Intercourse with a Minor 3+ years younger in the Superior Court of California,

11   El Dorado County, Docket Number PO4CRF0087. Wells’ offenses have never been

12   reduced to misdemeanors and Wells’ rights to possess firearms or ammunition have never

13   been restored. Since March 17, 2004 and through the present, Wells was and has been a

14   prohibited possessor of firearms and ammunition.

15   Investigation of Wells’ Facebook Account

16          12.    Between September 2016 and May 2017, Wells made numerous Facebook

17   posts referencing his use, possession, and access to firearms. Attached as Exhibit A is a

18   photo that Wells uploaded to his Facebook page of him holding a long gun.

19          13.    Wells made numerous posts on his Facebook account in which he

20   expressed hate for the government, law enforcement, various ethnic, political, and

21   religious groups, as well as homosexuals. In several of his posts, Wells mentioned killing

22   individuals in these groups. Additionally, Wells posted comments stating that he was

23   building his own semi-automatic rifle, that he had a belt-fed machine gun, that he had his

24   own shooting range, and that he was shooting on a daily basis. Wells also bragged in a

25   post to pointing a firearm at a person at a gas station following a confrontation. Wells

26   described himself in his posts as a skinhead, Neo-Nazi, “liberal killer,” and a member of

27   the South Bay Skinheads.

28

                                                   4
        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 5 of 43



 1
     Seizure of the Defendant Property at 6604 East Huntington Avenue, Kingman, Arizona
 2
            14.    On July 18, 2017, agents executed a search warrant at Wells’ 1,034-square-
 3
     foot residence, 6604 East Huntington Avenue, Kingman, Arizona. Wells shared the
 4
     residence with his wife, Elena Vladimirovna Pismennaya (“Pismennaya”), their young
 5
     daughter, and his stepfather, Miller. In Wells’ bedroom closet, agents found a 12-gauge
 6
     shotgun shell and the handgun, which was loaded. See Exhibit B.
 7
            15.    Inside the garage was a locked gun safe. Upon the agents’ request, Wells
 8
     opened the gun safe using a combination. Inside the gun safe were the remaining weapons
 9
     seized along with a partial weapon (Items 2-22 listed above). See Exhibit C.
10
            16.    Wells knew the combination to the gun safe and opened it without
11
     hesitation. Wells had access to and possessed, actually or constructively, everything
12
     contained in the gun safe.
13
            17.    Item 9 listed above, rifle, no make, model, or serial number, is an “80
14
     Percent Receiver,” also known as an unfinished lower receiver. As an unmarked partial
15
     firearm, this unfinished lower receiver was not included in Wells’ later sentencing
16
     calculations and enhancements with the other 21 weapons.
17
            18.    “80 Percent Receivers” are also known as “blanks,” “80%ers,” “80%
18
     blanks,” and “80% lower,” and are incomplete AR platform guns. Though made of many
19
     parts, most firearms are comprised of five major components: the stock, barrel, upper
20
     receiver, magazine, and lower receiver. A completed lower receiver by itself is considered
21
     a weapon, and regulated and controlled by the Bureau of Alcohol, Tobacco, Firearms, and
22
     Explosives (ATF). An incomplete lower receiver is not. Stocks, barrels, upper receivers,
23
     and magazines likewise are unregulated and can be bought and sold without government
24
     oversight.
25
            19.    Felons and others who are prohibited from possessing or buying firearms
26
     will at times buy unmarked, unfinished lower receivers (the “80 Percent Receivers”),
27
     complete them, and then add the remaining parts (stocks, barrels, upper receivers, and
28
     magazines) to create working guns that they could not otherwise legally obtain.
                                                 5
        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 6 of 43



 1          20.    Criminals prefer such weapons because, not only are they more easily

 2   obtained, they lack serial numbers and are difficult for law enforcement to track or

 3   connect to offenders. These untraceable guns are sometimes referred to as “ghost guns.”

 4          21.    Item 23 listed above, large amount of ammunition and magazines of

 5   various caliber, included the earlier-mentioned ammunition seized in Wells’ bedroom, but

 6   primarily consisted of items seized in the garage gun safe, on the garage work bench, or

 7   on the garage floor. In all, 22,779 cartridges and shells of various calibers were found and

 8   seized from Wells’ bedroom and from the garage. Twenty magazines, many of which

 9   contained ammunition, also were seized in the garage. See Exhibit D.

10          22.    Below is a breakdown of the ammunition and magazines seized from

11   Wells’ residence:

12                 Wells’ Bedroom –            Two (2) cartridges found in the handgun

13                                             and one (1) shotgun shell.

14                 Garage Safe –               Fourteen (14) magazines and eighty-five (85)

15                                             cartridges.

16                 Garage Workbench –          Six (6) magazines and three hundred

17                                             eighteen (318) cartridges and shells. (Exhibit E)

18                 Garage Floor –              Twenty-two thousand three hundred

19                                             seventy-three (22,373) cartridges and shells.

20                                             (Exhibit F)

21          23.    The firearms, ammunition and magazines were voluminous throughout the

22   house and garage.

23          24.    Outside of the home in the backyard, agents found several empty shotgun

24   shells and it appeared to agents that someone had fired a shotgun from this location. See

25   Exhibit G.

26   Interview of Wells

27          25.    In an interview on July 18, 2017, Wells claimed that, as far as he knew, all

28   of the defendant property belonged to Miller. Wells claimed he did not own any firearms

                                                  6
        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 7 of 43



 1   or ammunition, and even though Miller sometimes shot guns in the field outside their

 2   house, he did not participate with Miller in the shooting.

 3            26.   Wells said that the handgun found in his room was for protection, as a lot of

 4   people had been around their house recently racing quads and other vehicles.

 5            27.   Wells said he grew up in California before moving to and living in

 6   Tennessee from 1992 to 1999. He said he then moved back to California to live with his

 7   mother and stepfather, Miller. Following his mother’s death, he, Miller, and Pismennaya

 8   decided to move to Kingman, Arizona, in November 2016. All three lived together along

 9   with Wells’ and Pismennaya’s young daughter.

10            28.   Agents told Wells that if he did not open the gun safe they would need to

11   call a locksmith to break into the safe. Wells then quickly and easily input the combination

12   from memory without making any errors. Wells said Miller had given him the

13   combination so that Wells could retrieve money from it when he needed it. Wells also

14   admitted that his fingerprints would be on most of, if not all of, the guns in the safe, as he

15   sometimes moved the guns in and out of the safe.

16            29.   Agents noted that there was no money in the safe when it was opened.

17            30.   Wells said that Miller sold guns and gun parts, but that Wells never did so.

18   Wells said he instead tried to sell custom printed t-shirts at gun shows.

19            31.   Wells said he liked to “rebel-rouse” and “talk shit” on Facebook. When

20   asked if he ever made posts regarding owning and shooting firearms, he said “maybe

21   once.”

22            32.   When shown multiple posts he had made on Facebook in which he had

23   claimed to own a shooting range, went shooting every day, owned various firearms

24   (including a Browning m1919 machine gun and Glock handgun), and owned thousands of

25   rounds of ammunition, Wells claimed that those posts were all “bullshit” and just him

26   talking. Wells also denied the veracity of a post in which he claimed to have received a

27   shipment of ammunition that was too heavy, or another in which he was looking to ship a

28   gun part (or “80% lower”) to a convicted felon.

                                                   7
        Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 8 of 43



 1            33.   Wells was shown a picture he had posted on Facebook of him holding a

 2   shotgun. Wells said it was Miller’s shotgun. Wells was shown five additional pictures,

 3   including a picture with two long guns (one of which was the same shotgun Wells was

 4   photographed holding), a rifle laying on a t-shirt that Wells had printed, and an 80%

 5   lower.

 6            34.   Wells acknowledged taking the first three pictures and posting them on

 7   Facebook, including laying the rifle on the t-shirt for the picture. He said the last two

 8   pictures were taken by a friend and sent to him.

 9   Interview of Pismennaya

10            35.   In an interview on July 18, 2017, Pismennaya said she married Wells on

11   February 3, 2016, and that she, Wells, and Miller moved to Kingman in October 2015 or

12   2016. Pismennaya said that Miller’s girlfriend Kathy Jones (“Jones”) also stayed at the

13   residence a few times a week. Miller stayed at both the Kingman residence and his

14   girlfriend’s house in Boulder City, Nevada. Pismennaya said that her daughter also lived

15   at the Kingman residence.

16            36.   Pismennaya said Wells and Miller went to a gun show and sold t-shirts

17   along with old radios and possibly magazine springs.

18            37.   Pismennaya said she did not know who owned the firearms in the house.

19   When asked if Wells had access to the garage, where most of the guns and ammo were

20   found, she said yes.

21            38.   Pismennaya said she had seen Miller and Wells together handle firearms,

22   fix firearms, and fire firearms after fixing them.

23            39.   Pismennaya acknowledged that Wells had a Facebook page. She said that

24   his Facebook comments showed that he wanted to help law enforcement clean up the

25   country, and that Wells did not want to kill people, just hurt them.

26            40.   Pismennaya said Wells received shipments at the house from eBay, though

27   she did not know if they contained ammunition. She said she had not seen Wells mail

28   shipments of firearms from the house.

                                                    8
          Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 9 of 43



 1            41.    When asked about the handgun found in the bedroom closet she shared

 2   with Wells, she said she guessed it belonged to him. She said her fingerprints may be

 3   found on the handgun because Wells showed it to her, and she may have touched it. She

 4   said she may have handled other guns in the house as she had to move the gun parts so she

 5   could clean the house.

 6            42.    Pismennaya said that about five or six months earlier, three or four cars

 7   were driving down their road at night. The cars would stop at houses and turn off their

 8   lights. Wells was concerned about their safety, so he went into the garage and came back

 9   into the house with a rifle. He then had Pismennaya hold the rifle while he went and got a

10   blanket. Wells then took the blanket and rifle and sat outside on the porch in front of the

11   house.

12            43.    When shown a Facebook picture of Wells holding a shotgun, Pismennaya

13   said she had taken the picture.

14   Interview of Miller

15            44.    In an interview on July 18, 2017, Miller said he had purchased a few 80%

16   polymer lowers for AR-15s. When asked about Wells’ interest in firearms, Miller said that

17   Wells learned from his father how to take firearms apart. Miller said Wells does not own

18   any firearms.

19            45.    Miller admitted that he was aware that Wells had been convicted in

20   California of sex with a minor, but that conviction was “B.S.” When asked if he knew if

21   the conviction was a misdemeanor or a felony, he said he guessed it was a felony. Miller

22   said that due to Wells’ conviction he could not get a job because no one would hire him.

23            46.    When asked if he had seen Wells with firearms, Miller said in order for

24   Wells to touch any firearms Miller had to be standing right there with him. Miller

25   reiterated that the only time he had seen Wells with a firearm was when Miller was right

26   there with him.

27   //

28   //

                                                  9
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 10 of 43



 1             47.   A felon cannot possess firearms or ammunition, even if in the presence of a

 2   lawful possessor who owns the firearms or ammunition. Wells was not permitted to

 3   possess the defendant property even if he did so in Miller’s presence.

 4             48.   When asked about the handgun found in Wells’ bedroom, Miller said he

 5   did not know if Wells had a handgun there.

 6             49.   When asked about Wells’ use of firearms, Miller said Wells was trying to

 7   go on “the straight and narrow” and that, “If you want me to nail him, I can’t.”

 8             50.   Miller was shown a Facebook picture of Wells with a shotgun. Miller

 9   admitted that the person in the picture might be Wells, but said the shotgun Wells was

10   holding did not work.

11             51.   Miller was shown Facebook pictures from Wells’ account of AR-15 upper

12   receivers. Miller said that they looked like parts to an AR-15, but that he had not seen

13   those parts before.

14             52.   Miller was shown a picture of an AR-15 on a t-shirt that was posted to

15   Wells’ Facebook account. Miller said that the AR-15 in the picture belonged to Miller.

16   Miller said that he put the AR-15 on the t-shirt for this photograph.

17             53.   Miller said that Wells had a severe anger problem when it came to law

18   enforcement. Miller said that when Wells was living in Henderson, Nevada, someone

19   called the police on Wells. The caller said that Wells was holding people hostage and

20   Wells was going to shoot people. Miller said that the only thing that saved Wells was that

21   when the police arrived Wells was in his yard with a beer in his hand.

22             54.   Miller said that all of the firearms in the safe in the garage belonged to him.

23   Miller said he could not provide receipts for any of the gun purchases because he does not

24   keep receipts. Miller also said all of the guns and ammunition found in the house belonged

25   to him.

26             55.   Miller was asked if he had an AR pistol like the one shown to him earlier in

27   Wells’ Facebook photograph. He said that he did not, but that he did have an AK pistol in

28   his safe.

                                                    10
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 11 of 43



 1           56.    Miller would not give agents the combination needed to open the gun safe

 2   in the garage. Miller said he was the only one who had the combination and that no one

 3   else, including Wells, had access to the safe.

 4           57.    When asked, Miller said he had never seen Wells shoot a firearm at the

 5   property, but that he did not know what Wells did when he was gone. Miller said that he

 6   left his residence for days at a time to stay at his girlfriend’s house, or to go to Las Vegas.

 7   Miller said he leaves the firearms and ammunition at his house when he leaves.

 8   Criminal case against Wells, CR17-01114-PHX-DLR

 9           58.    On August 16, 2017, Wells was indicted for felon in possession of the

10   handgun.

11           59.    The government sought to forfeit the defendant property in the criminal

12   case.

13           60.    On July 31, 2018, at his change of plea hearing, Wells pled guilty to felon

14   in possession. In Wells’ plea agreement he agreed to the forfeiture of the defendant

15   property and that the defendant property was used to facilitate the commission of his

16   offense.

17           61.    On August 16, 2018, the Court entered a Preliminary Order of Forfeiture

18   forfeiting the defendant property.

19           62.    On September 18, 2018, Miller filed a petition with the Court for the return

20   of the defendant property.

21           63.    On November 19, 2018, at Wells’ sentencing, the defendant was found

22   guilty of felon in possession of the handgun.

23           64.    The government contended that Wells should be held accountable for all of

24   the firearms found in his residence, even those found in the gun safe, and Wells objected.

25           65.    At sentencing, the District Court overruled the defendant’s objections, held

26   that Wells possessed all of the 21 weapons in the safe and his bedroom, and stated:

27                  Okay. I think the government has proven by clear and convincing evidence

28                  that he [Wells] had full access to those weapons and had the ability to

                                                      11
          Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 12 of 43



 1                   possess and did possess them at any time he wanted, apparently. Those

 2                   were available to him. He had – they were in – he knew where they were,

 3                   he knew how to get them, and in fact he had gotten them in the past.

 4                   ***

 5                   So I’m going to overrule the defendant’s objection. I’m going to find that

 6                   the six-level enhancement pursuant to United States Sentencing Guideline

 7                   Section 2K2.1(a)(4)(B)(I)(I) is appropriate. Now, we also have an objection

 8                   to the four-level enhancement pursuant to United States Sentencing

 9                   Guideline Section 2K2.1(b)(1) for the number of firearms involved in the

10                   instant offense. I think there’s really not much to argue after I’ve made my

11                   findings.

12            66.    The District Court, therefore, found that Wells possessed, and had access to

13   “any time he wanted,” all of the defendant firearms and the defendant high-capacity

14   magazines. The Court sentenced Wells to 37 months and forfeited his interest in the

15   defendant property.

16   Pismennaya an Alien in Possession of Firearms and Ammunition

17             67.   Records from the Department of Homeland Security showed that

18   Pismennaya was illegally in the United States and thus prohibited from possessing

19   firearms and ammunition. However, by her own admission, Pismennaya possessed or had

20   access to at least a portion of the defendant property found in her home and garage.

21   Third-Party Criminal Petition to the Defendant Property by Miller, CR17-01114-PHX-

22   DLR

23            68.    Miller claimed in his petition that he was the owner of the defendant

24   property and that the defendant property was comprised of purchases he had made and

25   gifts from his family.

26   //

27   //

28

                                                  12
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 13 of 43



 1   Third-Party Ancillary Proceedings, CR17-01114-PHX-DLR

 2          69.     On September 25, 2018, the government, with the consent of Miller’s

 3   attorney, requested a discovery schedule and ancillary hearing date from the Court

 4   regarding Miller’s petition to the defendant property.

 5           70.    On September 27, 2018, the Court granted the government’s request for a

 6   discovery schedule and an ancillary hearing date.

 7           71.    On October 18, 2018, the government mailed special interrogatories to

 8   Miller via his attorney.     On November 19, 2018, Miller responded to the special

 9   interrogatories by e-mail.

10           72.    Among his many answers, Miller said or admitted the following:

11                  a.     All of the defendant property belonged to him and no one else;

12                  b.     He had known Wells for over 30 years and had been aware of Wells’

13                         felony conviction for several years;

14                  c.     He did not allow Wells to handle the firearms (contradicting his

15                         earlier interview as well as the statements of Wells and Pismennaya

16                         in which they all said Wells had handled the firearms);

17                  d.     He did not know how Wells accessed his gun safe. He continued to

18                         claim no one else knew the safe combination except him;

19                  e.     He claimed that, as far as he was aware, Wells never accessed the

20                         safe; and

21                  f.     He claimed that the handgun found in Wells’ bedroom closet was

22                         Miller’s, though he did not give any explanation as to why Wells

23                         possessed it.

24   Miller is not an Innocent Owner

25          73.     Even if Miller owned the defendant property, it is subject to forfeiture

26   because Miller is not an “innocent owner” under 18 U.S.C. § 983(d)(2)(A)(i) and (ii),

27   which states that an “innocent owner” is a person who: “(i) did not know of the conduct

28   giving rise to the forfeiture; or (ii) upon learning of the conduct giving rise to the

                                                  13
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 14 of 43



 1   forfeiture, did all that reasonably could be expected under the circumstances to terminate

 2   such use of the property.”

 3             74.   Miller knew that Wells was a convicted felon and he knew that Wells had

 4   access to, and possessed, firearms and ammunition at their residence. Moreover, Miller

 5   failed to take reasonable steps to terminate Wells’ unlawful use and possession of the

 6   defendant property, such as contacting law enforcement or removing the defendant

 7   property from their residence and storing it in a secured location that Wells could not

 8   access.

 9             75.   Further, if a third party, like Miller, knows another is a felon, then the third

10   party is not entitled to an “innocent owner” defense for a weapon or ammunition that is

11   possessed by that felon. See United States v. Ferro, 681 F.3d 1105 (9th Cir. 2012); Bentley

12   v. Bureau of Alcohol, Tobacco, Firearms, and Explosives, 414 Fed.Appx. 28, 30-31 (9th

13   Cir. 2011).

14             76.   In Miller’s interview and his response to the special interrogatories, he

15   repeatedly admitted that he was aware that Wells was convicted of unlawful intercourse

16   with a minor, a felony, in 2004 in California.

17             77.   Before the defendant property was seized, Miller knew that Wells was a

18   convicted felon.

19             78.   In addition to the Court finding in the criminal case that Wells possessed

20   the defendant property, the following is additional evidence demonstrating that Wells and

21   Pismennaya possessed and/or had ready and easy access to all of the defendant property:

22                   a.     Miller’s interview in which he admitted to allowing Wells to handle

23                          firearms in his presence;

24                   b.     Miller’s interview in which he admitted that some of the photos of

25                          guns on Wells’ Facebook posts were photos of his guns;

26                   c.     Miller’s interview where he admitted to helping Wells take pictures

27                          of weapons posted on Wells’ Facebook page;

28

                                                    14
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 15 of 43



 1             d.    Pismennaya’s interview in which she said she observed Wells and

 2                   Miller holding, fixing, and firing firearms together;

 3             e.    Pismennaya’s account of taking pictures of Wells with weapons for

 4                   Facebook and an account of Wells retrieving a rifle from the garage;

 5             f.    Pismennaya’s interview in which she described moving gun parts so

 6                   she could clean the house;

 7             g.    Wells’ admission that his fingerprints would be on most of, if not all

 8                   of, the guns in the gun safe;

 9             h.    Wells’ ability to easily open the gun safe by memory with a

10                   combination;

11             i.    Wells’ and Pismennaya’s admission that the handgun found in their

12                   bedroom closet was possessed by Wells;

13             j.    Wells’ Facebook posts showing pictures of weapons and pictures of

14                   him holding weapons;

15             k.    Wells’ Facebook posts where he repeatedly claimed to possess

16                   weapons and ammo;

17             l.    Wells’ conviction of possessing the handgun;

18             m.    Wells’ admission that all of the defendant property facilitated his

19                   felon in possession charge;

20             n.    Wells’ agreement to the criminal forfeiture of the defendant

21                   property;

22             o.    The defendant property was readily available to Wells, whether in

23                   the gun safe, his room, or the garage;

24             p.    The Court’s finding at Wells’ sentencing that there was “clear and

25                   convincing evidence” that Wells had possessed 21 weapons;

26             q.    The Court’s finding at Wells’ sentencing that Wells had access to

27                   high-capacity magazines; and

28

                                             15
          Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 16 of 43



 1                  r.     Miller, who was buying the house where the defendant property was

 2                         seized, left a large assortment of weapons and ammunition that were

 3                         easily accessible to Wells throughout his residence while he

 4                         regularly left his home for days at a time.      Miller did little, if

 5                         anything, to limit Wells’ access to, and possession of, the defendant

 6                         property.

 7            79.   Wells’ interest in the defendant property was forfeited in the criminal case

 8   because it facilitated his felon in possession conviction.

 9            80.   The Facebook photos and posts, interviews of Wells, Miller, and

10   Pismennaya, Wells’ ability to open the gun safe, and the Court’s findings at sentencing all

11   demonstrate that Miller allowed Wells easy access to, and possession of, the defendant

12   property.

13   Miller Aided and Abetted a Felon (Wells) to Possess Firearms and Ammunition

14            81.   While the evidence clearly shows Wells possessed and had access to all of

15   the defendant property, it also undoubtedly demonstrates that Miller aided and abetted

16   Wells’ possession of this same defendant property.

17            82.   Miller was a homeowner who allowed Wells, a known felon, to live with

18   him. Miller knew multiple weapons, magazines, and over 22,000 rounds of ammunition

19   were in his home and attached garage.

20            83.   Miller did not prohibit Wells’ access to the defendant property.

21            84.   Miller admitted that Wells handled guns in Miller’s presence.

22            85.   Miller admitted that Wells took pictures of the guns while in the house.

23            86.   Miller admitted that he would frequently leave the house and the defendant

24   property for days at a time and that he did not know what Wells did with the defendant

25   property in his absence.

26   //

27   //

28

                                                   16
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 17 of 43



 1   Miller Aided and Abetted an Illegal Alien (Pismennaya) to Possess Firearms and

 2   Ammunition

 3           87.    Pismennaya possessed and had access to at least some of the defendant

 4   property.

 5           88.    Miller was a homeowner who allowed Pismennaya, an illegal alien, to live

 6   with him. Miller knew multiple weapons, magazines, and over 22,000 rounds of

 7   ammunition were in his home and attached garage.

 8           89.    Like with Wells, it does not appear Miller made any attempts to prohibit

 9   Pismennaya’s access to the defendant property.

10           90.    Miller admitted that he would leave the house and the defendant property

11   frequently for days at a time.

12                                    FIRST CLAIM FOR RELIEF

13           The defendant property was a firearm or ammunition involved in or used in a

14   knowing violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession of a

15   Firearm, and therefore is subject to forfeiture to the United States pursuant to 18 U.S.C. §

16   924(d).

17                               SECOND CLAIM FOR RELIEF

18           The defendant property was a firearm or ammunition involved in or used in a

19   knowing violation of 18 U.S.C. §§ 2 and 922(g)(1), Aiding and Abetting a Felon in

20   Possession of a Firearm, and therefore is subject to forfeiture to the United States pursuant

21   to 18 U.S.C. 924(d).

22                                THIRD CLAIM FOR RELIEF

23           The defendant property was a firearm or ammunition involved in or used in a

24   knowing violation of 18 U.S.C. § 922(g)(5), Alien in Possession of a Firearm, and

25   therefore is subject to forfeiture to the United States pursuant to 18 U.S.C. § 924(d).

26                                FOURTH CLAIM FOR RELIEF

27           The defendant property was a firearm of ammunition involved in or used in a

28   knowing violation of 18 U.S.C. §§ 2 and 922(g)(5), Aiding and Abetting an Alien in

                                                  17
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 18 of 43



 1   Possession of a Firearm, and therefore is subject to forfeiture to the United States

 2   pursuant to 18 U.S.C. 924(d).

 3                        NOTICE TO ANY POTENTIAL CLAIMANT

 4          If you assert an interest in the subject property and want to contest the forfeiture,

 5   you must file a verified claim that fulfills the requirements set forth in Supplemental Rule

 6   G. To avoid entry of default, a verified claim must be filed no later than thirty-five days

 7   from the date this Complaint has been sent in accordance with Supplemental Rule G(4)(b).

 8          An answer or motion filed under Fed. R. Civ. P. 12 also must be filed no later than

 9   twenty-one days after filing the claim. The claim and answer must be filed in the United

10   States District Court for the District of Arizona under the case number listed in the caption

11   above and a copy must be served upon the undersigned Assistant United States Attorney

12   at the address provided in this Complaint.

13          This notice provision does not provide you with any legal advice and is designed

14   only to provide you with a general understanding of these proceedings. Any statements

15   made in your claim or answer may be introduced as evidence against you in any related or

16   future criminal case. You should consult an attorney to represent your interests in this

17   matter, and note that a stay of proceedings may be available under 18 U.S.C. § 981(g)(2).

18          IF YOU ARE A VICTIM, and have sustained economic loss as a result of the

19   crime(s) giving rise to this civil action, you may be entitled to petition for remission,

20   mitigation, or restoration under Title 28, Code of Federal Regulations (“C.F.R.”), section

21   9.2. In lieu of filing a Claim with the Court, you may promptly submit a letter outlining

22   your interest in the property to the undersigned Assistant United States Attorney. Plaintiff

23   will notify you when it has received your letter, and further instructions may be provided

24   upon conclusion of this action. The United States Attorney General shall have sole

25   responsibility for disposing of petitions for remission or mitigation with respect to

26   property involved in a judicial forfeiture proceeding under 18 U.S.C. § 981(d) and 21

27   U.S.C. § 881(d). If your status as a victim is contested, timely receipt of your letter will

28   not shield you from entry of default for failing to file a proper claim with the Court.

                                                   18
       Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 19 of 43



 1          IF YOU ARE A LIENHOLDER, it is the policy of the United States Attorney’s

 2   Office to honor all claims received from legitimate titled lienholders as defined under 28

 3   C.F.R. § 9.2. In lieu of filing a claim with the Court, you may send a letter to the

 4   undersigned Assistant United States Attorney outlining your interest in the property,

 5   including: (1) the amount presently owed on the lien; (2) a copy of the security agreement

 6   setting forth your interest; and, (3) whether the owner is in default. If your lien is

 7   sufficient, Plaintiff will notify you to verify receipt of your letter. In the event of

 8   forfeiture, and to the extent practicable, proceeds from the sale and disposition of the

 9   subject property will be remitted to you in satisfaction of the lien. As noted above, timely

10   receipt of your letter will not shield you from entry of default for failing to file a proper

11   claim with the Court.

12                                    PRAYER FOR RELIEF

13           WHEREFORE, the United States of America prays that process issue for an arrest

14   warrant in rem issue for the arrest of the defendant property; that due notice be given to all

15   parties to appear and show cause why the forfeiture should not be decreed; that judgment

16   be entered declaring the defendant property be forfeited to the United States of America

17   for disposition according to law; and that the United States of America be granted such

18   other and further relief as this Court deems just and proper, together with the costs and

19   disbursements of this action.

20           Respectfully submitted this February 20, 2019.

21                                              ELIZABETH A. STRANGE
22                                              First Assistant United States Attorney
                                                District of Arizona
23
                                                S/Mark J. Wenker
24
                                                MARK J. WENKER
25                                              Assistant United States Attorney
26

27

28

                                                   19
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 20 of 43



 1

 2                            Exhibit A
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        20
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 21 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        21
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 22 of 43



 1

 2                            Exhibit B
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        22
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 23 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        23
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 24 of 43



 1

 2

 3

 4
                              Exhibit C
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        24
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 25 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        25
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 26 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        26
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 27 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        27
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 28 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        28
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 29 of 43



 1

 2

 3

 4
                              Exhibit D
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        29
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 30 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        30
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 31 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        31
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 32 of 43



 1

 2                            Exhibit E
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        32
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 33 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        33
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 34 of 43



 1

 2                             Exhibit F
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        34
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 35 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        35
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 36 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        36
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 37 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        37
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 38 of 43



 1

 2                            Exhibit G
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        38
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 39 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        39
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 40 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        40
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 41 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        41
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 42 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        42
     Case 3:19-cv-08052-JJT Document 1 Filed 02/20/19 Page 43 of 43



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        43
                                                                                                                 Page 1 of 2
                Case 3:19-cv-08052-JJT Document 1-1 Filed 02/20/19 Page 1 of 2


                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

                                                                          Twenty-one firearms, one partial
  Plaintiff                                                     Defendant firearm, and a large amount of
            United States of America
  (s):                                                          (s):      ammunition and magazines of
                                                                          various calibers
 County of Residence: Maricopa                                 County of Residence: Maricopa
 County Where Claim For Relief Arose: Mohave


 Plaintiff's Atty(s):                                          Defendant's Atty(s):
 Mark J. Wenker , AUSA
 40 N. Central Ave., Ste. 1800
 Phoenix, Arizona 85004
 602 514-7500



 II. Basis of Jurisdiction:           1. U.S. Government Plaintiff

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- N/A
                     Defendant:- N/A

 IV. Origin :                         1. Original Proceeding

 V. Nature of Suit:                   690 Other

 VI.Cause of Action:                  In Rem

 VII. Requested in Complaint
                 Class Action: No
              Dollar Demand:




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                        2/20/2019
                                                                                                          Page 2 of 2
                    Case 3:19-cv-08052-JJT Document 1-1 Filed 02/20/19 Page 2 of 2


                       Jury Demand: No

 VIII. This case IS RELATED to Case Number CR17-01114-PHX-DLR assigned to Judge Douglas
 Rayes.

 Signature: s/Mark J. Wenker

        Date: 02/20/2019

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                  2/20/2019
Case 3:19-cv-08052-JJT Document 1-2 Filed 02/20/19 Page 1 of 1
